                Case 1:19-cv-00064 Document 1 Filed 01/22/19 Page 1 of 5



                              IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW MEXICO

UNrrpp Srerps or AveRIce.,

                 Plaintffi

         V                                                      Civ. No. 19-64

$40,175.00 IN UNITED SrRrBs CuRnrNCY,

                 Defendant-in-rem.


                     VERIFIED COMPLAINT FOR FORFEITURE IN REM

         Plaintiff, United States of America, brings this complaint in accordance with

Supplemental Rule G(2) of the Supplemental Rules for Certain Admiralty or Maritime Claims

and Asset Forfeiture Actions, and alleges as follows:

                                       Narunp Or Tnn AcuoN

          1.      This is a civil action to forfeit and condemn to the use and benefit of the United

States of America property involved in violations of the Controlled Substances      Act that is subject

to forfeiture pursuant to 21 U.S.C. $ 881(a)(6).

                                          DBrnNoaNr fir,Rr,vr

          2.      The defendant in rem consists of the following:

                   i.     $40,175.00 in United States Currency,
                  (hereafter referred to as "Defendant Currency'').

          3.      The Defendant Currency was seized by the Drug Enforcement Administration on

September 5,2018, in the District of New Mexico.

          4.      The Defendant Currency is now, and during the pendency of this action will be, in

the   jurisdiction of this Court.

                                       JumslrcrroN    aNP   VrNur
                   Case 1:19-cv-00064 Document 1 Filed 01/22/19 Page 2 of 5



         5.        The United States District Court for the District of New Mexico has subject

matter jurisdiction under 28 U.S.C. $$ 1345, 1355(a) and 1356-

         6.        Venue for this civil forfeiture action is proper in this district pursuant to 28 U.S.C.

                                                                     took place in this district and
$$ 1355 and 1395, as acts or omissions giving rise to the forfeiture

the property is found in this    district. Upon the filing of this complaint, the Defendant Currency

will   be arrested by execution of a Warrant for Arrest In Rem in the District of New Mexico.

                                                   Flcrs

          7.        A Drug Enforcement Administration (DEA) investigation revealed that Irma Ines

Cabrales stored drugs and drug proceeds for a Drug Trafficking Organization (DTO) at a

residence located at 5605 57th Place NW, Albuquerque, New Mexico.

          8.        Throughout the investigation of the DTO, DEA Agents observed members of the

DTO enter Cabrales' residence on several occasions, including after a controlled purchase and

before a drug run. The evidence indicated that Cabrales had communicated with the head of the

DTO to coordinate drug distribution.

          g.        The head of the DTO collected currency at the residence for purchasing

methamphetamine in Arizona. The currency was seized by law enforcement.

          10.       On September 5,2018,Drug Enforcement Administration Agents and Task Force

Officers executed a Federal Search and Seizure Warrant at the residence located at 5605 57th

Place NW. Irma Ines Cabrales was arrested.

          1   1.    During the search of the residence, DEA Special Agent Ivar Hella located and

seized an undetermined amount of U.S Currency in the top drawer of the dresser in Irma Ines

Cabrales's master bedroom. Agents also located a safe in the closet. Irma Ines Cabrales provided




                                                       2
               Case 1:19-cv-00064 Document 1 Filed 01/22/19 Page 3 of 5



Agents with the combination to the safe. Inside the safe, Agent Hella found an undetermined

amount of u.S. currency and a Jimenez Arms J.A. 380 .380 Cal Pistol.

        12.    On Septemb er 6,2018, an official count of the U.S. Currency seized resulted in a

total of $40,175.00.

        13.    Irma Ines Cabrales has no employment history'



                                        FInsr Culln Fon Rnr,mr

        14.    The United States incorporates by reference the allegations in paragraphs      1




through 13 as though fully set forth.

        15.     Title 2l,United States Code, Section 881(a)(6) subjects to forfeiture "[a]ll

moneys, negotiable instruments, securities, or other things of value furnished or intended to be

fumished by any person in exchange for a controlled substance or listed chemical in violation     of

this subchapter, all proceeds traceable to such an exchange, and all moneys, negotiable

instruments, and securities used or intended to be used to facilitate any violation of this

subchapter."

        16.     Defendant Currency was furnished, or intended to be furnished, in exchange for a

controlled substance, or constitutes proceeds traceable to such an exchange, or was used or

intended to be used to facilitate a violation of the Controlled Substances Act and is thus subject

to forfeiture to the United States pursuant to 21 U.S.C. $ 881(a)(6).

        WHEREFORE: Plaintiff seeks arrest of Defendant Currency and forfeiture of same to

Plaintiff, determination of the validity and priority of claims of the Claimants and any Unknown

Claimants to the Defendant Currency, costs and expenses of seizure and of this proceeding, and

other proper relief.


                                                  3
Case 1:19-cv-00064 Document 1 Filed 01/22/19 Page 4 of 5




                               Respectfu   lly submitted,

                               JOHl.i C. ANDERSON
                               Unit    tates Attomey



                               STEPHEN R. KOTZ
                               Assistant U.S. Attomey
                               P.O. Box 607
                               Albuquerque, NM 87103
                               (50s) 346-7274




                           4
             Case 1:19-cv-00064 Document 1 Filed 01/22/19 Page 5 of 5




                                 28 U.S,C. $ 1746 DECLARATIoN



       I   am a Special Agent with the Drug Enforcement Administration who has read the

contents of the Complaint for Fo rfeiixe In Remto which this Declaration is attached; and the

statements contained in the complaint are true to the best of my knowledge and belief.

       I declare under penalty of perjury and the laws of the United States of America that this

Declaration is true and correct, except as to mattels stated on information and belief, and as to

those matters I believe them to be true.



       Dated
                 hk                           Kevin Mondragon, pecial
                                              Drug Enforcement Admini




                                                  5
             JS 44 (Rev. 12/12)                          CIVIL1-1
                                   Case 1:19-cv-00064 Document COVER     SHEET Page 1 of 1
                                                                  Filed 01/22/19
             The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as
             required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
             required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                    DEFENDANTS
                                                                                                        $40,175.00 IN U NITED S TATES C URRENCY
 United States of America
                                                                                                         County of Residence of First Listed Defendant
  (b) County of Residence of First Listed Plaintiff                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                              (EXCEPT IN U.S. PLAINTIFF CASES)                                           NOTE:     IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                   THE TRACT OF LAND INVOLVED.

                                                                                                        Attorneys (If Known)
 (c) Attorneys (Firm Name, Address, and Telephone Number)
II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                 III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                    (For Diversity Cases Only)                                       and One Box for Defendant)
  1    U.S. Government              3   Federal Question                                                                     PTF       DEF                                         PTF       DEF
       Plaintiff                          (U.S. Government Not a Party)                       Citizen of This State            1         1    Incorporated or Principal Place          4        4
                                                                                                                                                  of Business In This State

  2    U.S. Government              4   Diversity                                             Citizen of Another State          2         2   Incorporated and Principal Place         5       5
        Defendant                       (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                             Citizen or Subject of a            3         3   Foreign Nation                           6       6
                                                                                                 Foreign Country


        CONTRACT                                    TORTS                                     FORFEITURE/PENALTY                        BANKRUPTCY                     OTHER STATUTES
 110 Insurance                PERSONAL INJURY             PERSONAL INJURY                      625 Drug Related Seizure             422 Appeal 28 USC 158           375 False Claims Act
 120 Marine                  310 Airplane                 365 Personal Injury -                of Property 21 USC 881               423 Withdrawal                  400 State Reapportionment
 130 Miller Act              315 Airplane Product             Product Liability                                                         28 USC 157                  410 Antitrust
 140 Negotiable Instrument        Liability               367 Health Care/                     690 Other                                                            430 Banks and Banking
 150 Recovery of Overpayment 320 Assault, Libel &            Pharmaceutical                                                                                         450 Commerce
     & Enforcement of Judgment    Slander                    Personal Injury                                                        PROPERTY RIGHTS                 460 Deportation
 151 Medicare Act            330 Federal Employers’          Product Liability                                                      820 Copyrights                  470 Racketeer Influenced and
 152 Recovery of Defaulted        Liability               368 Asbestos Personal                                                     830 Patent                          Corrupt Organizations
     Student Loans           340 Marine                       Injury Product                                                        840 Trademark                   480 Consumer Credit
     (Excludes Veterans)     345 Marine Product               Liability                                                                                             490 Cable/Sat TV
 153 Recovery of Overpayment      Liability             PERSONAL PROPERTY                               LABOR                       SOCIAL SECURITY
                                                                                               710 Fair Labor Standards              861 HIA (1395ff)                850 Securities/Commodities/
     of Veteran’s Benefits   350 Motor Vehicle            370 Other Fraud                                                                                                Exchange
                                                                                                   Act                               862 Black Lung (923)
 160 Stockholders’ Suits     355 Motor Vehicle            371 Truth in Lending                                                                                      890 Other Statutory Actions
                                                                                               720 Labor/Management                  863 DIWC/DIWW (405(g))
 190 Other Contract              Product Liability        380 Other Personal                                                                                        891 Agricultural Acts
                                                                                                   Relations                         864 SSID Title XVI
 195 Contract Product Liability
                             360 Other Personal              Property Damage                                                                                        893 Environmental Matters
                                                                                               740 Railway Labor Act                 865 RSI (405(g))
 196 Franchise                   Injury                   385 Property Damage                                                                                       895 Freedom of Information
                                                                                               751 Family and Medical
                             362 Personal Injury –           Product Liability                     Leave Act                                                             Act
                                 Medical Malpractice                                                                                                                896 Arbitration
                                                                                                790 Other Labor Litigation
     REAL PROPERTY             CIVIL RIGHTS             PRISONER PETITIONS                                                          FEDERAL TAX SUITS               899 Administrative Procedure
                                                                                               791 Employee Retirement
 210 Land Condemnation       440 Other Civil Rights       Habeas Corpus:                                                             870 Taxes (U.S.                    Act/Review or Appeal of
                                                                                                  Income Security Act
 220 Foreclosure             441 Voting                  463 Alien Detainee                                                             Plaintiff or                    Agency Decision
 230 Rent Lease & Ejectment  442 Employment              510 Motions to Vacate                                                          Defendant)                  950 Constitutionality of
 240 Torts to Land           443 Housing/                     Sentence                                                               871 IRS—Third Party                 State Statutes
 245 Tort Product Liability      Accommodations          530 General                                                                    26 USC 7609
                                                                                                   IMMIGRATION
 290 All Other Real Property 445 Amer. w/Disabilities -  535 Death Penalty
                                                                                               462 Naturalization Application
                                 Employment              Other:                                 465 Other Immigration
                             446 Amer. w/Disabilities -  540 Mandamus & Other
                                                                                                   Actions
                                 Other                   550 Civil Rights
                             448 Education               555 Prison Condition
                                                         560 Civil Detainee -
                                                             Conditions of
                                                             C fi         t
             IV. NATURE OF SUIT (Place an “X” in One Box Only)
             V. ORIGIN (Place an “X” in One Box Only)
      1 Original         2 Removed from                   3   Remanded from              4 Reinstated or          5 Transferred from             6 Multidistrict
         Proceeding        State Court                        Appellate Court              Reopened                 Another District               Litigation
                                                                                                                   (specify)
                                    Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                    21 U.S.C. § 881(a)(6)
VI. CAUSE OF ACTION                 Brief description of cause:


VII. REQUESTED IN                       CHECK IF THIS IS A CLASS ACTION                        DEMAND $                                   CHECK YES only if demanded in complaint:


     COMPLAINT:                          UNDER RULE 23, F.R.Cv.P.                                                                         JURY DEMAND:                Yes         No
VIII. RELATED CASE(S)
                                        (See instructions):
      IF ANY                                                   JUDGE                                                            DOCKET NUMBER
DATE                                                                  SIGNATURE OF ATTORNEY OF RECORD


_1/22/2019
FOR OFFICE USE ONLY
  RECEIPT #                  AMOUNT                                    APPLYING IFP                               JUDGE                              MAG. JUDGE
